Citation Nr: 0125948	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  00-14 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from March 1946 to 
February 1947.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
September 1998, by the Columbia, South Carolina Regional 
Office (RO), which denied the veteran's claim of service 
connection for tinnitus on the basis that the claim was not 
well-grounded.  A notice of disagreement with that 
determination was received in October 1998; however, the RO 
did not issue a statement of the case in response to the 
notice of disagreement.  In April 2000, the Board remanded 
the case to the RO for further adjudicative actions.  
Pursuant to the remand, a statement of the case pertaining to 
the claim for service connection for tinnitus was issued in 
June 2000, and a substantive appeal was received in July 
2000.  

In his substantive appeal (VA Form 9), received in July 2000, 
the veteran requested a personal hearing before a member of 
the Board at the RO.  In November 2000, the veteran waived 
his right to an in-person hearing and accepted a 
videoconference hearing, which was scheduled for June 6, 
2001.  However, by letter dated in May 2001, the veteran 
indicated that he would be unable to attend the 
videoconference hearing and did not wish to be rescheduled 
for any hearing.  

In an April 2000 appellate decision, the Board denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss on the basis that it was not well 
grounded.  The standard for processing claims for VA benefits 
was changed, effective November 9, 2000, with the signing 
into law of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA 
removed the requirement for a claimant to submit a well-
grounded claim.  The VCAA also provided for the 
readjudication of such claims if the veteran, or Secretary of 
the Department of Veterans Affairs, made a motion for such 
reconsideration prior to November 10, 2002. VCAA, § 7(b)(1)- 
(4), 114 Stat. 2096, 2099-2100 (2000).  In his substantive 
appeal, dated in July 2000, the veteran appeared to be 
requesting readjudication of his claim for bilateral hearing 
loss.  The issue is referred to the RO for such additional 
development as may be necessary.  


REMAND

The veteran essentially contends that he currently suffers 
from tinnitus as a result of noise exposure during active 
military service.  The veteran points out that he was a 
rescue man in service, and he had to go into burning planes 
while ammunition was being fired from those planes.  He 
states that the noise level of his surrounding was very loud; 
as a result, he has developed tinnitus.  

As noted above, On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Significantly, the RO denied the 
veteran's claim of service-connection for tinnitus as not 
well grounded.  Given the change in the regulations a remand 
is necessary for the RO to comply with the notice and duty to 
assist provisions contained in the new law.  

In addition, during an audiological examination in September 
1998, the veteran reported exposure to excessive noise as a 
firefighter in service; the noise came from airplanes and 
sirens.  The veteran reported tinnitus in both ears, worse in 
the right; in the right ear, the tinnitus sounded like a 
pounding and a ringing, while in the left ear it sounded like 
a wind noise.  The veteran described the tinnitus as severe 
because it affected his nerves.  The report indicates that an 
ear, nose and throat (ENT) examination was recommended; 
however, there is no indication that the veteran underwent 
such an examination.  In the audiological examination report, 
the examiner appears to diagnose the veteran as having 
tinnitus; however, she did not offer an opinion as to the 
etiology of the condition.  In any event, the Board finds 
that ringing in ones ears is the type of symptom that lends 
itself to lay observation, and thus the veteran's statements 
of such continuing symptoms in connection with the alleged 
noise exposure in service is considered competent.  
Therefore, the veteran's statements regarding continuity of 
symptomatology indicates a link between service and his 
tinnitus, and are necessary to trigger the VA's duty to 
assist the veteran with an examination so that there can be 
sufficient medical evidence for the VA to make a 
determination on the veteran's claim for tinnitus.  See 
Falzone v. Brown, 8 Vet. App. 398, 403-04 (1995).  

In this context, the VA is required to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is necessary if (1) there is competent 
evidence of a current disability or persistent recurrent 
symptoms of disability, and (2) evidence that the disability 
or symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 U.S.C. 
§ 5103A.  For the reasons listed above, a medical examination 
is necessary, and thus a remand is required.  

In light of the veteran's assertions that the current 
tinnitus is due to acoustic trauma during service, the 
following assistance must be provided to comply with the 
VCAA.  Specifically, the RO should assist the veteran in 
obtaining any additional treatment records relevant to his 
claim.  Moreover, the RO should afford the veteran a VA 
examination to determine whether his current tinnitus is 
related to an incident of service.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is hereby REMANDED to the RO for the following 
actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, both VA and 
private, who may possess additional 
records pertinent to his claim for 
tinnitus.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of any 
such records identified, not previously 
secured.  If the RO is unable to obtain 
all relevant records, the veteran should 
be notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  Any records 
received should be associated with the 
claims folder.  

2.  The veteran should be accorded VA 
audiological and ear examinations in 
order to determine the nature, extent and 
etiology of any tinnitus diagnosed.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent medical records along with the 
veteran's claims file, to include his 
service medical records.  Based on a 
complete review of this information, and 
the findings from the VA examination, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran's tinnitus 
is related to his period of military 
service.  Any opinion expressed must be 
accompanied by a complete rationale.  

3.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination and 
opinion are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the veteran's claim 
for service connection for tinnitus.  If 
the decision remains adverse to the 
veteran, both he and his representative 
should be provided with a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence and sets 
forth the applicable legal criteria 
pertinent to this appeal, including the 
provisions of the VCAA.  They should then 
be afforded the opportunity to respond 
thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


